United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, PALATINE
PROCESSING & DISTRIBUTION CENTER,
Palatine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1500
Issued: November 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2015 appellant filed a timely appeal from an April 22, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish more than five percent
permanent impairment of each upper extremity for which she received schedule awards.
On appeal appellant asserts that she was never compensated for the five percent
impairments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In an October 21, 2010 decision, the
Board found the case not in posture for decision regarding appellant’s upper extremity
impairments. The Board found that Dr. Walter L. Saltzman, a Board-certified orthopedic
surgeon and impartial specialist, did not adequately explain how his impairment rating
conformed to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).3 Since Dr. Saltzman’s opinion was not sufficiently
rationalized and did not resolve the conflict in medical opinion, it was not entitled to the special
weight accorded a referee opinion. The Board set aside the December 9, 2009 OWCP decision
and remanded the case to OWCP. On remand OWCP was directed to forward the record,
including an updated statement of accepted facts listing all accepted conditions, to Dr. Saltzman
for clarification regarding appellant’s bilateral upper extremity impairments. If he was unable to
clarify his opinion, OWCP was to refer appellant to another impartial medical specialist to
resolve the issue of the extent of permanent upper extremity impairment.4 The facts of the
previous Board decision are incorporated herein by reference.
Following remand, OWCP determined that a second opinion evaluation was needed and
referred appellant to Dr. Allan Brecher, a Board-certified orthopedic surgeon. In a February 9,
2011 report, Dr. Brecher noted his review of the medical record and appellant’s complaint that
2

On October 1, 1986 appellant, a distribution clerk, filed an occupational disease claim accepted for bilateral/
lateral epicondylitis. The claim was adjudicated by OWCP under file number xxxxxx801. Under this claim, on
April 26, 2004 appellant was granted a schedule award for one percent permanent impairment of the right arm and
one percent impairment on the left. This claim was later expanded to include myofascial pain syndrome of both
arms. On January 31, 2006 appellant filed an occupational disease claim, alleging that she had bilateral carpal
tunnel syndrome. The claim was adjudicated by OWCP under file number xxxxxx914. Appellant retired effective
February 6, 2006. By decision dated January 25, 2007, an OWCP hearing representative reversed a June 15, 2006
decision and accepted bilateral carpal tunnel syndrome. On March 2, 2007 appellant filed a schedule award claim
for permanent impairment due to her carpal tunnel syndrome. OWCP determined that a conflict in medical evidence
had been created between the opinion of Dr. Kevin Walsh, a Board-certified orthopedic surgeon and OWCP referral
physician, and Dr. Mitchell Goldflies, an attending Board-certified orthopedic surgeon. In August 2007 it referred
appellant to Dr. Martin L. Saltzman, a Board-certified orthopedic surgeon, for an impartial evaluation regarding the
degree of upper extremity impairment. In a September 5, 2007 report, Dr. Saltzman concluded that in the absence of
objective findings relating to carpal tunnel syndrome, appellant had no permanent impairment. On December 26,
2007 Dr. Robert W. Wysocki, a Board-certified orthopedic surgeon and OWCP medical adviser, advised that
appellant had five percent permanent impairment for each arm. On March 6, 2008 the claims were administratively
combined. By decision dated October 6, 2008, appellant was granted a schedule award for an additional four
percent impairment of each arm. On December 18, 2008 an OWCP hearing representative set aside the October 6,
2008 schedule award decision because OWCP relied on the opinion of its medical adviser rather than Dr. Saltzman,
the impartial examiner. Following remand, OWCP referred the record to Dr. Amon T. Ferry, also Board-certified in
orthopedic surgery and an OWCP medical adviser. On March 31, 2009 he reviewed the medical record, including
Dr. Saltzman’s report, and concluded that appellant was not entitled to a schedule award greater than one percent for
each arm because Dr. Saltzman found no objective findings to suggest carpal tunnel syndrome. By decision dated
May 27, 2009, OWCP found that appellant was not entitled to a schedule award greater than one percent permanent
impairment for each arm. By decision dated December 9, 2009, an OWCP hearing representative affirmed the
May 27, 2009 decision.
3

A.M.A., Guides (6th ed. 2nd 2009).

4

Docket No. 10-705 (issued October 21, 2010).

2

she felt that her shoulder could pop out of joint and that her right thumb could catch. He advised
that her physical examination was normal, and that there was no electrodiagnostic study in the
record to confirm carpal tunnel syndrome. Dr. Brecher concluded that appellant had no
impairment based on the sixth edition of the A.M.A., Guides.
By decision dated April 11, 2011, OWCP found that appellant was not entitled to an
additional schedule award. She timely requested a review of the written record by an OWCP
hearing representative, and maintained that the award for five percent permanent impairment
should be honored.
In a July 22, 2011 decision, an OWCP hearing representative found that a conflict in
medical opinion remained because OWCP had not followed the Board’s remand order. Instead
of attempting to obtain a supplemental opinion from Dr. Saltzman or, if he was not available, to
refer appellant for a new impartial evaluation, OWCP referred appellant back to Dr. Brecher for
a second opinion evaluation. The hearing representative also found that the statement of
accepted facts provided Dr. Brecher was incomplete, and that OWCP should note that it had
accepted that appellant “sustained a total of six [sic] percent permanent partial impairment” of
each upper extremity due to her work injuries. OWCP should then attempt to obtain a
rationalized opinion from Dr. Saltzman, or if he was not available, refer appellant for a new
impartial evaluation.5
On August 22, 2012 OWCP referred appellant to Dr. Hythem P. Shadid, a
Board-certified orthopedic surgeon, for an impartial evaluation.6 In an October 15, 2012 report,
Dr. Shadid noted that he evaluated appellant on September 12, 2012. He reviewed the medical
record, including a statement of accepted facts, and described her complaint of intermittent
bilateral forearm pain and a finger-catching sensation. Dr. Shadid advised that appellant had no
difficulty with activities of daily living. He reported that his findings on examination were
normal and that maximum medical improvement was reached on January 31, 2006, when she
had no objective signs or symptoms of carpal tunnel syndrome. Dr. Shadid advised that, in
accordance with the sixth edition of the A.M.A., Guides, appellant would be rated based on
peripheral nerve impairment methodology. He found a class 0 impairment because she had no
objective physical findings.
Dr. Shadid then addressed findings under Table 15-23,
Entrapment/Compression Neuropathy Impairment. He advised that appellant had no impairment
for test findings because an October 15, 2005 electrodiagnostic study failed to meet the criteria
found in Appendix 15-B of the A.M.A., Guides, and was thus considered a normal study.
Dr. Shadid also found zero modifiers for functional history and physical findings because
appellant had no symptoms consistent with carpal tunnel syndrome and because her physical
examination was normal. He concluded that appellant had no impairment.
By decision dated March 21, 2013, OWCP found that the weight of the medical evidence
rested with the opinion of Dr. Shadid and concluded that appellant was not entitled to a schedule
award greater than that which was previously awarded for each upper extremity.
5

Appellant filed another schedule award claim on June 3, 2012.

6

There is no indication in either case record that OWCP attempted to obtain a supplemental report from
Dr. Saltzman.

3

On April 22, 2013 appellant, through counsel, requested a hearing before an OWCP
hearing representative. In an October 8, 2013 report, Dr. Mitchell L. Goldflies, an attending
Board-certified orthopedic surgeon, advised that appellant had continued symptoms in both
upper extremities. He advised that physical examination demonstrated swelling of both hands,
worse on the right, and tenderness of both elbows at the lateral epicondyle, with decreased wrist
and elbow range of motion. Phalen’s test and Tinel’s sign were positive, and Spurling’s test
negative. Dr. Goldflies diagnosed lateral epicondylitis of the humerus, myofascial pain, and
evidence of bilateral carpal tunnel syndrome. He advised that appellant had very limited use of
the upper extremities, provided physical restrictions, and recommended bilateral carpal tunnel
release surgery.
Appellant did not appear at the May 9, 2014 hearing. The hearing representative and
counsel discussed whether appellant had been awarded for five or six percent permanent bilateral
arm impairment. Counsel argued that the case contained procedural flaws in that the statement
of accepted facts provided Dr. Shadid was incorrect, that he did not fully explain his impairment
method of choice, and the file was not forwarded to an OWCP medical adviser for review after
Dr. Shadid’s evaluation. He asserted that the reports of Dr. Brecher and Dr. Shadid should be
stricken from the record and that additional conditions should be accepted.
In a June 27, 2014 decision, the hearing representative remanded the case to OWCP. He
found that appellant had received schedule awards for a total five percent permanent impairment
of each upper extremity, and noted procedural errors including that the statement of accepted
facts contained factual and procedural errors. The hearing representative determined that the
reports of Dr. Brecher and Dr. Shadid need not be excluded but advised OWCP to prepare a new
statement of accepted facts, and forward the case to Dr. Shadid. OWCP was to inform
Dr. Shadid of the corrections in the statement of accepted facts and request that he provide a
reasoned opinion with regard to the method used in his assessment of appellant’s upper extremity
impairment, including a reasoned explanation of the method chosen. Following receipt of
Dr. Shadid’s report, it was to forward the record to an OWCP medical adviser for review. The
hearing representative instructed counsel that if he wished the accepted conditions be expanded,
he should ask OWCP, in writing, for a formal decision.
On remand OWCP prepared a statement of accepted facts regarding both claim files. It
described appellant’s job duties, listed medical evaluations, and described the schedule awards
received. In October 2014 OWCP again referred her to Dr. Shadid for an impartial evaluation.
Dr. Shadid was informed that the statement of accepted facts had been changed and was asked to
provide a new impairment rating and date of maximum medical improvement in which he
explained why he did not use the diagnosis-based impairment (DBI) method of rating appellant’s
impairment under the sixth edition, as this was the primary method of evaluating an upper limb.
In a report dated November 19, 2014, Dr. Shadid indicated that he examined appellant on
October 15, 2012. He again reviewed the medical record, commenting that it included a revised
statement of accepted facts.
Dr. Shadid reported that appellant had an intermittent
finger-catching sensation, but no symptoms at the time of his examination. He described
complete findings on examination of bilateral hands, wrists, and elbows, and reported that
appellant had no objective abnormal physical findings on examination. Dr. Shadid noted that the
corrected statement of accepted facts did not change his opinion. He noted the accepted

4

conditions of bilateral/lateral epicondylitis, myofascial pain syndrome, and carpal tunnel
syndrome. Dr. Shadid advised that these conditions were not associated with any disability or
permanent impairment under the A.M.A., Guides for two reasons -- that the intermittent fingerlocking was not associated with any of the accepted conditions and, more importantly, appellant
had no objective findings that were manifestations of the accepted conditions. He advised that,
while most diagnoses could reliably be evaluated under the DBI method, carpal tunnel syndrome
was not one of them, and it should be evaluated under peripheral nerve entrapment methodology,
which he used to evaluate appellant’s bilateral carpal tunnel syndrome impairment. Dr. Shadid
continued that, because appellant had no abnormal findings, the DBI method assigned her class 0
under all diagnoses, and this resulted in zero percent impairment regardless of grade modifier
adjustments. He also indicated that the impairment rating for carpal tunnel syndrome was 0
regardless of the method used. Dr. Shadid concluded that appellant’s impairment rating was zero
percent because she had no significant symptoms or signs to establish impairment. He attached
charts showing his impairment calculations, and noted that maximum medical improvement was
reached on January 25, 2006.
On March 23, 2015 Dr. David H. Garelick, an OWCP medical adviser who is a
Board-certified orthopedic surgeon, noted the past impairment ratings in 2005 and 2009, noting
that the reports thoroughly described the rationale for the rating awarded as well as a history of
appellant’s condition at that time. He also reviewed the record including Dr. Brecher’s 2011
report and those of Dr. Shadid in 2012 and 2014. Dr. Garelick noted that Dr. Shadid had
“articulated a well thought out argument recommending zero percent impairment of each upper
extremity,” based on the lack of objective findings noted on physical examination. He advised
that he agreed with Dr. Shadid that there was insufficient objective evidence to support any
upper extremity impairment at that time and thus no objective basis for an additional upper
extremity award.
In a merit decision dated April 22, 2015, OWCP found that appellant did not establish an
upper extremity impairment greater than the bilateral five percent previously awarded.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing federal regulations8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the second printing of the sixth edition of the A.M.A., Guides as the uniform standard applicable

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

5

to all claimants.9 For decisions after May 1, 2009, the sixth edition of the A.M.A., Guides will
be used.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment Class of Diagnosis (CDX) condition, which is then adjusted by grade
modifiers based on Functional History (GMFH), Physical Examination (GMPE), and Clinical
Studies (GMCS).12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS
- CDX).13 Under Chapter 2.3, evaluators are directed to provide reasons for their impairment
rating choices, including choices of diagnoses from regional grids and calculations of modifier
scores.14
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text in
section 15.4f of the A.M.A., Guides.15 In Table 15-23, grade modifiers levels (ranging from 0 to
4) are described for the categories test findings, history, and physical findings. The grade
modifier levels are averaged to arrive at the appropriate overall grade modifier level and to
identify a default rating value. The default rating value may be modified up or down by one
percent based on functional scale, an assessment of impact on daily living activities.16
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.17 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.18 When there exists opposing medical reports of virtually equal weight
9

Id. at § 10.404(a).

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.8085a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
11

A.M.A., Guides, supra note 3 at 3, section 1.3, “The ICF: A Contemporary Model of Disablement.”

12

Id. at 385-419.

13

Id. at 411.

14

Id. at 23-28.

15

Id. at 433-50.

16

Id. at 448-50.

17

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

18

20 C.F.R. § 10.321.

6

and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.19
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.20 While the medical adviser may review the opinion
of a referee specialist in a schedule award case, the resolution of the conflict is the specialist’s
responsibility. The medical adviser cannot resolve a conflict in medical opinion. If necessary,
clarification to the referee examiner may be needed.21
ANALYSIS
OWCP accepted bilateral/lateral epicondylitis, bilateral upper extremity myofascial pain
syndrome, and bilateral carpal tunnel syndrome under claim file numbers xxxxxx801 and
xxxxxx904. On April 26, 2004 appellant was granted a schedule award for one percent
permanent impairment of each upper extremity for the bilateral/lateral epicondylitis. On June 6,
2008 she was granted schedule awards for an additional four percent permanent impairment of
each upper extremity.22
As described above, procedural difficulties followed the 2008 schedule award. Most
recently, in October 2014 OWCP referred appellant to Dr. Shadid for the second time, to perform
an impartial evaluation regarding appellant’s upper extremity impairment.23
The Board finds that Dr. Shadid’s opinion is thorough and well rationalized and
represents the special weight of the medical evidence.24 In reports dated October 15, 2012 and
November 19, 2014, Dr. Shadid described complete findings on examination of bilateral hands,
wrists, and elbows and reported that appellant had no objective abnormal physical examination
findings in both 2012 and 2014. In the November 19, 2014 report, he advised that a corrected
statement of accepted facts did not change his opinion. Dr. Shadid opined that the accepted
conditions of bilateral/lateral epicondylitis, myofascial pain syndrome, and carpal tunnel
syndrome were not associated with any disability or permanent impairment under the A.M.A.,
Guides for two reasons -- that the intermittent finger-locking was not associated with any of the
19

V.G., 59 ECAB 635 (2008).

20

See supra note 2 at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6f
(February 2013).
21

Richard R. Lemay, 56 ECAB 341 (2005); see id. at Chapter 2.808.6.g(1) (February 2013).

22

Supra note 2.

23

In 2007 OWCP had determined that a conflict in medical evidence had been created between the opinions of
Dr. Goldflies, an attending physician, and Dr. Walsh an OWCP referral physician, regarding the degree of
appellant’s upper extremity impairment. The conflict remained in 2014.
24

Barry Neutuch, 54 ECAB 313 (2003).

7

accepted conditions and, more importantly, appellant had no objective findings that were
manifestations of the accepted conditions. He advised that, while most diagnoses could reliably
be evaluated under the DBI method, carpal tunnel syndrome was not one of them and should be
evaluated under peripheral nerve entrapment methodology, which he used this method to
evaluate appellant’s bilateral carpal tunnel syndrome impairment. Dr. Shadid’s continued that
because appellant had no abnormal findings, the DBI method assigned her class 0 under all
diagnoses, and this resulted in no impairment regardless of grade modifier adjustments. He also
indicated that the impairment rating for carpal tunnel syndrome was zero regardless of the
method used. Dr. Shadid concluded that appellant’s impairment rating was zero because she had
no significant symptoms or signs to establish impairment.
The Board has carefully reviewed the opinion of Dr. Shadid and finds that it has
reliability, probative value, and convincing quality with respect to its conclusions regarding the
relevant issue in the present case. Dr. Shadid’s opinion is based on a proper factual and medical
history and he thoroughly reviewed the factual and medical history and accurately summarized
the relevant medical evidence.25 He provided medical rationale for his opinion by explaining
that he found minimal findings on his physical examination of appellant. Dr. Shadid’s opinion is
entitled to special weight as the impartial medical examiner and establishes that appellant has not
established an upper extremity impairment greater than that previously awarded.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.26
CONCLUSION
The Board finds that appellant failed to establish more than five percent permanent
impairment of each upper extremity.

25

See Melvina Jackson, 38 ECAB 443 (1987).

26

As to appellant’s assertion on appeal, the record is unclear as to whether she was compensated for the entire
five percent permanent impairment previously awarded.

8

ORDER
IT IS HEREBY ORDERED THAT the April 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

